                     IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 IN RE:                                           §
                                                  §      CHAPTER 7
 ORLY GENGER,                                     §
                                                  §      CASE NO. 19-10926-TMD
         Debtor.                                  §

                                         CORRECTED
  DALIA GENGER’S AND D&K GP LLC, RESPONSE/OBJECTION TO DEBTOR’S
MOTION FOR CONTINUANCE, TO CONSOLIDATE HEARINGS AND FOR ENTRY
OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 106] AND MOTION FOR
 EXPEDITED HEARING ON DEBTOR’S MOTION FOR CONTINUANCE AND FOR
     ENTRY OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 107]
                        [Related Dkt No. 118]

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE

       Dalia Genger and D&K GP LLC (collectively “Dalia”), by and through their counsel, files

this Response and Objection (the “Response/Objection”) to the Debtor’s Motion for Continuance,

to Consolidate Hearings and for Entry of an Order Related to Discovery [Dkt. No. 106] and Motion

for Expedited Hearing on Debtor’s Motion for Continuance and for Entry of an Order Related to

Discovery [Dkt. No. 107] (the “Motions”) and in support of this Response/Objection, Dalia

respectfully represents:

                            I.    BACKGROUND AND ARGUMENT

       1.      Debtor’s Motions contain many inaccuracies concerning the nineteen (19) years of

litigation, most of it decided, in New York and Delaware courts. The fact is that those nineteen

(19) years of litigation cannot and should not be re-litigated in this court.   Dalia incorporates

herein by reference the Omnibus Statement of Background Facts [Dkt. No. 112] in response to the

inaccuracies of the litigation history of this family and insider disputes.




                                                  1
       2.       Debtor did not consult with Dalia prior to filing the Motions. The Certificate of

Conference on the Motion for Expedited Hearing on Debtor’s Motion for Continuance and for

Entry of an Order Related to Discovery (“Motion to Expedite”) appears to state that counsel for

Dalia was consulted and opposes the Motion to Expedite, although several emails were circulated

between counsel Michael Bowen and copied to Dalia’s counsel, regarding a proposed continuance

and the timing.

       3.       In fact, Sagi approached Debtor, the Trustee, and Dalia regarding a rationalization

of the hearing schedule. (See, email between Sabrina Streusand and Michael Bowen dated October

17, 2019). Sagi basically proposed, and Dalia agreed:

            •   That the parties meet in person the morning of October 23 to resolve any remaining

                discovery issues and to determine a proper discovery schedule.

            •   That the parties request that the October 23 setting be used as a status conference.

            •   That the parties agree to ask the Court to hear Judgment Creditor Sagi Genger’s

                Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and

                Memorandum of Law in Support [Dkt. No. 32] (the “Motion to Dismiss”) before

                any other motions or discovery takes place. The hearing on the Motion to Dismiss

                is to take place on special setting that is scheduled for Thursday, October 31, 2019

                at 9:00 a.m.

            •   That the hearing on the Motion to Show Cause regarding Kasowitz’s retention and

                the Trustee’s Application for Retention of Kasowitz Benson Torres LLP as

                Attorneys for a Special Purpose Pursuant to 11 U.S.C. §327(d) would be heard at a

                later time, if necessary, after the Motion to Dismiss is heard.

            •   That the pending 9019 would likewise be considered after the Motion to Dismiss.


                                                  2
       4.      Until only minutes prior to this correction, the Chapter 7 Trustee and Dalia

indicated agreement with this proposal. Sagi then made the proposal to all remaining parties.

Instead of replying and without consultation, Debtor filed its motion to continue everything.

       5.      Dalia, as the target of Kasowitz’s pre-retention efforts on behalf of the Trustee, has

sought to bring, continue, or remove actions involving Dalia that had already been adjudicated

(they have filed three motions in two courts), it is reasonable and efficient that the Motion to

Dismiss should be considered first before unnecessary litigation is further pursued, in particular

the administrative costs and expenses related to such efforts. There are a wide variety of complex

issues which need to be addressed that will require a review of a substantial evidence regarding

this filing and its purpose. Accordingly, the motion to dismiss should be heard alone with an

opportunity for the Court to give it full consideration.

       6.      After that has occurred on October 31, Dalia believes the Court will be in a better

position to make scheduling decisions on the remaining motions, as the case may be.

       7.      Parties should properly consult regarding the discovery issues. If the case should

be dismissed or proceed elsewhere, it does not make administrative sense or judicial efficiency to

conduct discovery and hearings on the other matters.

       8.      Dalia Genger and D&K GP LLC respectfully requests that the Court convert the

pending October 23 hearing to a status conference.

                                          II.    PRAYER

       WHEREFORE, Dalia Genger and D&K GP LLC respectfully requests that the hearings

remain on the Court’s docket as currently scheduled, or, alternatively, convert the October 23

hearing to a status conference, and grant such other and further relief as this Court may deem just

and proper.



                                                  3
Dated: October 18, 2019.

                                            Respectfully submitted,

                                              /s/ Shelby A. Jordan
                                            Shelby A. Jordan
                                            Texas Bar No. 11016700
                                            JORDAN HOLZER & ORTIZ, P.C.
                                            500 N. Shoreline Blvd., Suite 900
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 884-5678
                                            Facsimile: (361) 888-5555
                                            sjordan@jhwclaw.com
                                            ATTORNEYS FOR DALIA GENGER AND D&K
                                            GP LLC


                                CERTIFICATE OF SERVICE

The undersigned hereby certified that a true and correct copy of the foregoing instrument has been
served on this 18th day of October 2019 upon the parties listed in the attached service list and via
ECF notification.


                                             /s/ Shelby A. Jordan
                                            Shelby A. Jordan




                                                 4
Via ECF                             Via ECF                                   Via ECF
United States Trustee – AU12        Eric Herschmann                           The Orly Genger 1993 Trust
                                    c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                    66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                    San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                           Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                         Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson           c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                 Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800      1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205               Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                             Via ECF                                   Via ECF
c/o Trustee Ron Satija              Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                    Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                    100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
Austin, Texas 78701
Via ECF                             Via ECF
Arie Genger
                                    Thomas A. Pitta
c/o Deborah N. Williamson
                                    Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                    120 Broadway
San Antonio, Texas 78205            New York, NY 10271
